In an action brought to recover the amount of a settlement paid and expenses incurred in the settlement of an action brought against the plaintiff by one Ralph Sorenson, an employee of defendant, the complaint contains two causes of action. The first cause of action is founded upon a written agreement of indemnity alleged to have been made by the defendant in favor of the plaintiff. The second cause of action is based upon an alleged right of indemnity, implied in law, in favor of the plaintiff, as an alleged passive tort-feasor, against the defendant, as an alleged active tort-feasor. Defendant’s motion for judgment on the pleadings was denied as to the first cause of action and granted as to the second. Defendant appeals from so much of the order of the Supreme Court, Orange County, dated February 25, 1957, entered in Dutchess County on March 4, 1957, as denies its motion for judgment on the pleadings with respect to the first cause of action. Plaintiff cross-appeals from so much of said order as: (a) grants said motion with respect to the second cause of action; and (b) fails to grant leave to plaintiff to serve an amended complaint with respect to such cause of action. Order affirmed, without costs. No opinion. Nolan, P. J., Beldoek, Ughetta, Christ and Brennan, JJ., concur.